Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the specification has been overcome by applicant’s amendment dated 10/27/2021. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnevali (PGPub 2012/0045276.
Carnevali teaches an apparatus that could be used for securing a mobile unit to a trailer (this is an intended use so the apparatus simply needs to be capable of the use, the mobile unit and trailer do not need to be disclosed for the reference to meet the claim) comprising: a hitch stabilizer 10 having a base 22, a base head section 26 having a base head area ABH, a base body section 22 (portion between the head portion and foot portion), and a base foot section 24 having a base foot area (bottom of base).  A ball joint (mount 23) is coupled to the base head 
Regarding claim 4, the tie down is bolted to the base body section (bolts 94 hold the track tie down 36 in the base body section 22).
Regarding claim 6, Carnevali shows the area of the head section 26 to be equal to the area of the base foot section (the body 22 has vertical walls that connect top and bottom sections of the body of equal cross sectional area).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali in view of Rotenberg (PGPub 2019/0315168).
Regarding claims 2 and 3, Carnevali teaches all of the claimed features except that it is silent regarding whether the ball joint is integrally or removably connected to the base head section. 
Rotenberg teaches a ball joint 35 mounted to a base by conventional means including either by integrally forming or affixing the ball to a top surface of face of the base 120 (see para [0032], lines 1-3).  Roterberg also teaches that means for affixing the parts can be by removable fasteners (pins, screws, bolts; see para [0048], lines 4-5) that allow the ball joints to be removed/replaced/interchanged.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the ball joint of Carnevali on the base by integrally forming or removably connection, as is old and well known and taught by 
Regarding claim 7, Carnevali teaches forming at least the base and track tie down (clamp 10) of a rigid material including metal (see para [0019], lines 8-11), but fails to specify the material of the ball joint or that the metal is an alloy.  Roterberg teaches a ball joint 35 on a base 120 and a connecting structure 140, and it teaches that all of the components are manufactured from a metal alloy (see para [0048], lines 1-3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the apparatus of Carneveli, including the ball joint, from a metal alloy, as taught by Rotenberg, and as is old an well known in the art, in order to manufacture the components from a well known material that is versatile, strong and inexpensive.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carnevali.
Regarding claim 5, Carnevali is silent regarding a head surface of the base that has a smaller area than the foot surface.  However, it is old and well known to taper, bevel or round off a base surface in order to provide a desired esthetic or to avoid a sharp top edge.  It would have been obvious to one of ordinary skill in the art to provide the Carnevali base with a rounded or beveled top surface, such that the top surface has a smaller area than the bottom surface, in order to avoid a sharp top edge that could cause injury to a user or damage the structure being attached to the ball joint.
Claims 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Floe (USPN 6,439,814) in view Carnevali.
Regarding claims 8 and 15, Floe teaches a method of securing a mobile unit (snowmobile, ATV, tractor, motorcycle, or the like; see col. 1, lines 14-16) that includes coupling 
Floe lacks that particular hitch stabilizer structure.
Carnevali teaches coupling a hitch stabilizer to a rail, wherein the hitch stabilizer 10 includes a base 22 with a base head section 26 having a base head area ABH, a base body section 22 (portion between the head portion and foot portion), and a base foot section 24 having a base foot area (bottom of base).  A ball joint (mount 23) is coupled to the base head section 26; and a track tie down 36 is coupled to the base body section 22 (the track tie down selectively positions the base along track 12 of a rail).
It would have been obvious to one of ordinary skill in the art to provide the Floe combination with a ball hitch stabilizer of the type taught by Carnevali, in order to provide a secure and reliable tie down structure that is quick and easy to connect and disconnect to the track.
Regarding claims 11 and 18, Carnevali teaches connecting the track tie down to the base body using bolts 94 (see para [0039] and Figure 16).
Regarding claims 12 and 19, Carnevali is silent regarding a head surface of the base that has a smaller area than the foot surface.  However, it is old and well known to taper, bevel or round off a base surface in order to provide a desired esthetic or to avoid a sharp top edge.  It would have been obvious to one of ordinary skill in the art to provide the Carnevali base with a 
Regarding claims 13 and 20, Carnevali shows the base head area equals the base foot area (it has a constant vertical thickness).  
Claims 9, 10, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Floe and Carnevali as applied to claims 8, 11-13, 15, and 18-20  above, and further in view of Roterberg.
Regarding claims 9, 10, 16, and 17, the combination includes all of the claimed features except that the prior art is silent regarding whether the ball joint is integrally or removably connected to the base head section. 
Rotenberg teaches a ball joint 35 mounted to a base by conventional means including either by integrally forming or affixing the ball to an exterior surface face of the base 120 (see para [0032], lines 1-3).  Roterberg also teaches that the means for affixing the parts can be by removable fasteners (pins, screws, bolts; see para [0048], lines 4-5).  Removable fasteners allow the ball joints to be removed/replaced/interchanged.   
It would have been obvious to one of ordinary skill in the art to mount the ball joint of combination on the base by integrally forming those parts or by a removable connection, as is old and well known and taught by Rotenberg, in order to either provide a secure inseparable connection or provide a separable connection that allows for replacement of the ball joint. 
Regarding claim 14, Carnevali teaches making the tie down and base from metal but is silent regarding the material used for the ball joint and the use of a metal alloy.  Roterberg teaches a ball joint 35 on a base 120 and a connecting structure 140, and it teaches that all of the components are manufactured from a metal alloy (see para [0048], lines 1-3).  It would have been obvious to one of ordinary skill in the art to construct the hitch stabilizer structure of the combination 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that applicant has not defined the body section in the claims other than to say, in claim 1, that the head section has a head area that couples to the ball joint, the foot section has a foot area, and a track tie down is coupled to the base body section.  Applicant’s detailed disclosure provides little additional guidance as to what is meant to delineate the body section from the head and foot sections.  Applicant’s disclosure refers to a base 105 that is illustrated as what appear to be a generally solid block that is either rectangular (in Figures 1 and 3) or has a block shape with a tapered top so that the base is smaller at the head section than at the foot section (Figure 2).  The base head section, base body section and base foot section are integrally formed and it is not clear where one section ends and the next section begins.  Applicant’s drawings point to the top surface of the base as the head section and the bottom surface of the base as the foot section.  The body section appears to be the majority of the base.  Given that there is no clear definition of these terms they have been read broadly.  It is also noted that the claims do not recite a direct coupling between the track tie down and the base body section.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

Amb